DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-23 and 25-26 are allowable. The restriction requirement as set forth in the Office action mailed on 10/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/30/2020 is fully withdrawn. Claims 20-22 and 25-26 drawn to a different invention is no longer withdrawn from consideration because the claims include all the limitations of allowable claims 1 and 8. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mehdi Sheikerz on 4/8/2021.
Amended the claims in the application as follows:
	Claim 1: A needle array guide for a skin graft expansion apparatus, the needle array guide comprising: 
a body portion including an upper body portion and a lower body portion, the lower body portion including 
guide channels located in the upper body portion and in the lower body portion, 
the guide channels in the upper body portion are substantially parallel to each other and the guide channels located in the lower body portion are respectively angled in a convergent manner to lead converge closer toward one another as the guide channels in the lower body portion approach the openings, 
the guide channels receiving a plurality of hollow needles, the plurality of hollow needles are arranged in a needle array and having respective tips configured to be attachable to minced skin particles obtained from a skin graft, the guide channels in the lower body portion to configured to be configured to be retracted toward the openings.

Claim 2: The needle array guide according to claim 1, the lower body portion having a bottom surface on which the openings are disposed.

Claim 3: The needle array guide according to claim 1, wherein the body portion has a tapered shape.

Claim 5: The needle array guide to claim 1, wherein 


the guide channels have respective lower sections located in the lower body portion, and respective upper sections located in the upper body portion



Claim 8: A skin graft expansion apparatus comprising:
a needle array guide including an upper body portion, a lower body portion, located in the upper body portion and in the lower body portion, 
the guide channels located in the upper body portion are substantially parallel to each other and the guide channels located in the lower body portion are respectively angled in a convergent manner to lead in the lower body portion and, converge closer toward one another as the guide channels in the lower body portion approach the openings; and
a needle array apparatus including a platform and a needle array including a plurality of hollow needles attached to the platform, 
the plurality of hollow needles having respective tips configured to be attachable to minced skin particles obtained from a skin graft, 
the plurality of hollow needles to be received in the guide channels so as to be guided by the guide channels when moving relative to the needle array guide, and 
are configured to be 

Claim 9: The apparatus according to claim 8, wherein

the guide channels have respective lower sections located in the lower body portion, and respective upper sections located in the upper body portion, 
the convergent manner, and
each hollow needle of the plurality of hollow needles an upper section of the upper sections of the guide channels to a lower section of the lower sections of the guide channels.

Claim 11: A skin grafting system comprising: 
the skin graft expansion apparatus according to claim 8; and 
a pump system connected to the plurality of hollow needlesbe configured to be attachable 

Claim 13: The system according to claim 11, wherein the pump system is to apply the positive pressure to be configured in detaching the minced skin particles from the openings.

Claim 14: The system according to claim 13, wherein 
the openings are disposed on a bottom surface of the needle array guide, and
the bottom surface of the needle array guide includes a plurality of air holes positioned around an opening corresponding to a guide channel among the guide channels 
at least one of the guide channel among the guide channels and the plurality of air holes.

Claim 16: A skin grafting system comprising: 
the skin graft expansion apparatus according to claim 8; 
a pump system connected to the plurality of hollow needles, to vacuum an interior of the plurality of hollow needles to thereby cause the tips of the plurality of hollow needles to be configured to be attachable 
a controller comprising at least one hardware processor to control the skin graft expansion apparatus to perform a skin particles transportation process comprising:
operating the skin graft expansion apparatus to protrude the plurality of hollow needles out of the openings by increasing a distance between the platform and the needle array guide, such that the tips of the plurality of hollow needles converge closer toward one another to be configured to come into contact with the plurality of minced skin particles, 
causing the minced skin particles to attach to the tips of the plurality of hollow needles by operating the pump system to generate the vacuum suction, 
while maintaining the vacuum suction, retracting the plurality of hollow needles back into the openings by decreasing the distance between the platform and the needle array guide, tocause the minced skin particles to separate apart and cause the minced skin particles to attach to the openings, and  
operating the pump system to release the vacuum suction and apply positive pressure to the plurality of hollow needles, to cause the expanded minced skin particles detach from the openings and be deposited onto a carrier.

Claim 18: The system according to claim 16, further comprising: 
a cutting board configured to receive a donor skin graft;
 configured to perform a cutting operation of cutting the donor skin graft into the minced skin particles; and
wherein the controller is to control the skin graft cutter to perform the cutting operation.

Claim 19: The system according to claim 18, wherein
the cutting board comprises a plurality of holes on a surface of the cutting board, and
the system further comprises a vacuum pump connected to the plurality of holes and to apply a vacuum suction to the plurality of holes to be configured in holding the donor skin graft on the cutting board.

Claim 20: A method of transporting tissue from a donor skin graft to a carrier performed by a controller, of a skin grafting system, that includes at least one hardware processor, the method comprising:
cutting a donor skin graft into minced skin particles;
picking up and expanding a plurality of the minced skin particles, by using a skin graft expansion apparatus of the skin grafting system, wherein 
the skin graft expansion apparatus includes:
a needle array guide including an upper body portion, a lower body portion located in the upper body portion and the lower body portion, the guide channels located in the upper body portion are substantially parallel to each other and the guide channels located in the lower body portion are respectively angled in a convergent manner to lead in the lower body portion and convergein the lower body portion approach the openings; and
a needle array apparatus including a platform and a needle array including a plurality of hollow needles attached to the platform, the plurality of hollow needles having respective tips to be attachable to the minced skin particles, and the plurality of 
the picking up and expanding the plurality of the minced skin particles includes: 
increasing a distance between the platform and the needle array guide to protrude the tips of the plurality of hollow needles toward the minced skin particles, such that the tips of the plurality of hollow needles converge closer toward one another and come into contact with the plurality of minced skin particles;
attaching the minced skin particles to the tips of the plurality of needles; and
retracting the plurality of hollow needles by decreasing a distance between the platform and the needle array guide, to thereby separate apart the minced skin particles; and
placing the expanded minced skin particles onto the carrier.

Claim 23: A needle array apparatus for a skin graft expansion apparatus, the needle array apparatus comprising: 
a platform connectable to a vacuum pump; and 
a needle array including a plurality of hollow needles attached to the platform, the plurality of hollow needles having respective tips configurable to be attachable to minced skin particles obtained from a skin graft, 
a portion of each hollow needle of the plurality of hollow needles having a flexible intermediate section to allow the portion of the plurality of hollow needles to bend .

Claim 24 has been canceled.

Claim 25: A skin grafting system, comprising:
the skin graft expansion apparatus according to claim 8, and
a cutting board including: 
a surface configurable on which to place a donor skin graft n graft into the minced skin particles; and 


Claim 26: The skin grafting system according to claim 25 further comprising: 
a vacuum pump connected to the plurality of holes and to apply a vacuum suction to the plurality of holes to be configured to hold the donor skin graft on the cutting board.

Allowable Subject Matter
Claims 1-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the guide channels in the upper body portion are substantially parallel to each other and the guide channels located in the lower body portion are respectively angled in a convergent manner to lead to the openings and converge closer toward one another as the guide channels in the lower body portion approach the openings (claims 1, 8, 11, 15, 16, 20 and 25) and also, fails to disclose a portion of each hollow needle of the plurality of hollow needles have a flexible intermediate section to allow the portion of the plurality of hollow needles to bend so as to converge closer to one another at the tip end of the needle array (claim 23). 
The prior art of record of Wang (US Pub No. 2005/0137525) discloses everything in claims 1, 8, 11, 15, 16, 20, 23 and 25 including a needle array guide (Figure 6C) having an upper body portion, a lower body portion and guide channels that converge and where needles are placed inside the guide channels so that the needles converge . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771